AileN, J.
It is probable that his Honor intended to set aside the findings upon the first and second issues, but he did not do so, and with those issues standing the judgment rendered is clearly erroneous.
The plaintiff admits payments on the three mortgages amounting to $655, and the jury has found that it was the agreement of the parties that half of this amount should be applied to the $300 note, which will fully satisfy and discharge it.
The defendant is, therefore, entitled to have the judgment set aside and a judgment entered that the note has been paid, and for costs.
Reversed.